 NATIONAL PARTS WAREHOUSE5476.Since on or about June 3, 1961, Respondent has failed and refused to rehireMyrtle Cobb because she had joined, assisted, or favored Local 497.I further find that such conduct violates Section 8(a)(1), that the conduct de-scribed in concluding finding numbered 4 violates Section 8(a)(2), and that theconduct described in concluding finding numbered 6 violates Section 8(a)(3) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor practicesprohibited by Section 8(a)(1), (2), and (3) of the Act, it will be recommendedthat it cease and desist therefrom and that it take certain affirmative action designedto effectuate the policies of the Act. In view of the findings that Respondent dis-criminated with respect to the recall of Myrtle Cobb, the recommended order hereinwill require Respondent to offer immediate and full reinstatement to her formerposition or one substantially equivalent thereto, and to make her whole for any lossof earnings suffered by payment of sums of money equal to those which she normallywould have earned from the date of the discrimination against her to the date ofRespondent's offer of reinstatement or reinstatement as the case may be, less netearnings during the intervening period.The backpay provided herein shall becomputed in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289.Since Respondent's activities impede or binder the self-organization of its em-ployees in a manner which has shown a serious disregard for the purposes of the Act,and Respondent has expressed its hostility to such self-organization at various timesin the past, the remedy herein should be commensurate with the legislative objec-tives enacted in Section 7 of the Act. It follows that an order designed to assureRespondent's employees of their rights as guaranteed in said Section 7 is appropriate.Upon the basis of the foregoing findings of fact, and of the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 497 and the Committee are labor organizations within the meaning ofSections 2(5) and 8(a) of the Act.2.By engaging in the conduct set forth in the section entitled "ConcludingFindings," the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1), (2), and (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]B.M. Smith, et al., a partnership d /b/a National Parts Ware-houseandInternational Union, United Automobile, Aircraft& AgriculturalImplementWorkers of America, UAW, AFL-CIO.Case No. 10-CA-4803.March 26, 1962DECISION AND ORDEROn January 22, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfair136 NLRB No. 49.641795-63-vol. 136-86 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions,' and recommendations ofthe Trial Examiner.ORDER2Upon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, B. M. Smith, etal.,a partnership d/b/a National Parts Warehouse, Forest Park,Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Taking unilateral action concerning wages or other terms andconditions of employment during the incumbency of InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America, UAW, AFL-CIO, as the statutory bargaining repre-sentative of all warehouse employees, excluding office clerical em-ployees, buying department employees, guards, and supervisors asdefined in the Act.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :'At the hearing, the Respondent attempted to show that the wage increases in theinstant case were given pursuant to its normal practice of grantingwageincreases to allits employees approximately every 6 months, and that therefore such action did not con-stitute a violation of Section 8(a) (1) and (5) of the ActHowever, without decidinghere that such practice would have constituted a defense, we find that the record fails toestablished the existence of any such practice except for the two wage increases involvedherein and the one involved in a previous case(132 NLRB 1493),which was found to bean unfair labor practice under Section 8(a) (1) and(5) of the ActAccordingly, wefind the Respondent's defense to be without merit2 As there is an order presently outstanding against the Respondent to bargain with theUnion, it is unnecessary for us to provide for such an order in the instant case NATIONAL PARTS WAREHOUSE549(a)Post at its warehouse at Forest Park, Georgia, copies of thenotice attached hereto marked "Appendix." I Copies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by Respondent, be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Respondent shall take reasonablesteps to insure that such notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT take unilateral action concerning wages or otherterms and conditions of employment during the incumbency ofInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, UAW, AFL-CIO, as the ex-clusive representative of all warehouse employees, but excludingoffice clerical employees, buying department employees, guards,and supervisors as defined in the Act.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such activitives.B. M. SMITH, ETAL., A PARTNERSHIP D/B/ANATIONAL PARTS WAREHOUSE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 528 Peachtree-Seventh Building, Atlanta, Georgia, TelephoneNumber, Trinity 6-3311, extension 5357, if they have any questionconcerning this notice or compliance with its provisions. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by the aforenamed Union on September 25, 1961, the GeneralCounsel of the National Labor Relations Board issued a complaint on October25, 1961, alleging that Respondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (5) and Section 2(6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, 73 Stat. 519,herein called the Act.Pursuant to notice, a hearing was held on January 4, 1962, at Atlanta, Georgia,before Frederick V. Reel, the duly designated Trial Examiner.All parties wererepresented and participated in the hearing, but waived the filing of briefs.Upon the entire record in the case, including the record in Cases Nos. 10-CA-4549and 10-CA-4612 [132 NLRB 1493], of which I take official notice, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTB.M. Smith, et al., are partners I doing business as National Parts Warehouse,herein collectively calledRespondent.Respondent has its principal office andplace of business at Forest Park, Georgia, where it is engaged in the nonretail saleand distribution of automotive parts and accessories.During a representative yearlyperiod Respondent's direct interstate sales and shipments exceed 'a value of $50,000.I find, as all parties agree, that Respondent is engaged in commerce within Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aircraft& Agricultural ImplementWorkers of America, UAW, AFL-CIO, herein called the Union, is a labor organiza-tion within Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn a recent case involving the same parties (132 NLRB 1493), the Board on August30, 1961, issued its decision, holding,inter alia,that Respondent had violated Section8(a)(5) and (1) of the Act by failing and refusing to bargain with the Union at alltimes since September 10, 1960, and by granting unilateral wage increases on Sep-tember 27, 1960. In those respects the Board decision adoptsin totothe findingsof the Trial Examiner in that case, whose report issued March 31, 1961.In the instant case the complaint alleges, the answer admits, and the testimonyestablishes, that Respondent granted wage increases to its employees in the bargain-ing unit on or about March 30, 1961, and September 16, 1961, without notice to orconsultation with the Union, that Respondent on or about August 16, 1961, "uni-laterally and without notice to or consultation with the Union promised a generalwage increase to all its employees" in the bargaining unit, and that Respondent onor about September 1, 1961, in similar unilateral fashion, "reduced the paymentsto its employees in said unit under its general hospitalization and surgical benefitsinsurance program."Assuming that the Union was at the time of these actions entitled to recognitionas the bargaining representative of the employees in the unit, Respondent's failureto bargain with the Union about these changes in wages and working conditionsviolated Section 8(a)(5) and (1) of the Act. See,e.g.,Armstrong Cork Company v.N.L.R B.,211 F. 2 843, 847 (C A. 5), and cases there cited. The fact that Re-spondent may have erroneously believed that under the law it was not under aduty to bargain would be no defense.Old King Cole, Inc. v. N.L.R.B.,260 F. 2d530, 532 (CA.6); Taylor Forge & Pipe Works v. N.L.R.B.,234 F. 2d 227, 231(C.A. 7), cert. denied 352 U.S. 942.As the Board has held that at the time of theevents in question the Union was the statutory bargaining representative of theemployees in question, I am impelled to the conclusion that each of the admitted uni-lateral actions violated Section 8(a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith Respondent's operations described in section I, above, have a close, intimate,1 B. M. Smith is a general partner with61 limited partners. THE HURLEY COMPANY, INC., & HURLEY PRESS, INC.551and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent is engaged in commercewithinSection 2(6) and(7) of the Act.2.TheUnion is alabororganizationwithinSection 2(5) of the Act.3.All of Respondent'swarehouse employees,excluding office clericaland buyingdepartment employees,guards, and supervisors as defined inthe Act,constitute aunit appropriate for the purpose of collective bargainingwithinSection 9(b) ofthe Act.4.At alltimes since September 8, 1960,the Unionhas been and it continues tobe the exclusive bargaining representative of all employeesin the above-describedunit for the purposes of collective bargaining within Section9(a) of the Act.5.By announcing or taking unilateralaction withrespect to wages in March,August,and September1961, and bytaking unilateral actionwithrespect to itshospitalization and surgical benefits insurance program in September 1961,Respond-ent violated Section 8(a) (5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]The Hurley Company, Inc., and Hurley Press, Inc.andInter-national Brotherhood of Pulp,Sulphite and Paper Mill Work-ers,AFL-CIO.Case No. 26-CA-1142.March 26, 1962DECISION AND ORDERUpon charges filed by International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, AFL-CIO,' the General Counsel of theNational Labor Relations Board, by the Regional Director for theTwenty-sixth Region, issued a complaint dated November 3, 1961,againstThe Hurley Company, Inc., and Hurley Press, Inc.,2 allegingthat the Respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section8(a) (5) and (1) and Section 2(6) and (7) of the Act, as amended.Copies of the charges, complaint, and notice of hearing were dulyserved upon the Respondents.With respect to the unfair labor practices, the complaint alleges,in substance,that, commencing on or about September 13, 1961, andat alltimes thereafter, the Respondents have refused to bargain col-lectively with the Union as the exclusive collective-bargaining repre-sentativeof a unit ofemployees at both Respondents' plants.On December 27, 1961, all parties to this proceeding entered into astipulation, in which they waived a hearing before a Trial Examinerand theissuance of anIntermediate Report and Recommended Order,iHerein referred to as the Union.2Herein referred to as the Company and the Press,respectively,and as the Respondentscollectively.For the reasons set forth below, we find that the Respondents constitute asingle employer for the purposesof the Act.136 NLRB No. 52.